Order entered August 14, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00326-CR

                                 LARRY BERRING, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F12-55634-I

                                            ORDER
       The Court REINSTATES the appeal.

       On August 9, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On August 13, 2013, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the August 9, 2013 order.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    DAVID EVANS
                                                              JUSTICE